
	
		II
		112th CONGRESS
		1st Session
		S. 2022
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Casey (for himself,
			 Mr. Enzi, Mr.
			 Schumer, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish a demonstration program to test the
		  viability of community integrated small-house nursing care
		  homes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Integrated Nursing Care
			 Homes Demonstration Program Act or the
			 CINCH Demonstration Program
			 Act.
		2.DefinitionsIn this Act:
			(1)CINCH
			 demonstration programThe term CINCH demonstration
			 program means the demonstration program conducted under this Act.
			(2)MedicaidThe
			 term Medicaid means the program for medical assistance established
			 under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
			(3)MedicareThe
			 term Medicare means the program for medical assistance established
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
			(4)Nursing
			 homeThe term nursing home means—
				(A)a skilled nursing
			 facility (as defined in section 1819(a) of the Social Security Act (42 U.S.C.
			 1395i–3(a))); or
				(B)a nursing
			 facility (as defined in section 1919(a) of the Social Security Act (42 U.S.C.
			 1396r(a))).
				(5)Research-basedThe
			 term research-based means research that—
				(A)has been
			 conducted by an objective researcher or research team that has—
					(i)no
			 financial or affiliated organizational interest in the success of the model;
			 and
					(ii)expertise in
			 long-term care, with not less than 3 research articles relating to long-term
			 care that have been published in leading peer-reviewed journals;
					(B)has been
			 conducted according to generally accepted research practices;
				(C)has been
			 published in a leading peer-reviewed journal on aging or long-term care;
			 and
				(D)indicates a
			 measurable improvement in multiple aspects of quality of life and care.
				(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(7)Rural
			 areaThe term rural area means any area other than
			 an urban or suburban area.
			(8)Suburban
			 areaThe term suburban area means any urbanized area
			 that is contiguous and adjacent to an urban area.
			(9)Urban
			 areaThe term urban area means a city or town that
			 has a population of greater than 50,000 inhabitants.
			3.Small-house
			 nursing care home requirementsTo be eligible to participate in the CINCH
			 demonstration program as a small-house nursing care home, a nursing home
			 shall—
			(1)subject to
			 section 4(f), have been certified by a Federal, State, or local entity (in
			 accordance with applicable Federal, State, and local law) to operate a nursing
			 home;
			(2)operate in
			 compliance with any direct care and certified nurse assistant staffing
			 requirements under Federal, State, and local law;
			(3)provide nursing
			 home services, as required under State law and applicable licensing standards,
			 that shall not be less comprehensive or high-acuity than services provided by
			 the eligible operating entity within the immediate surrounding
			 community;
			(4)provide for meals
			 cooked in the nursing home and not prepared in a central kitchen and
			 transported to the home;
			(5)provide for a
			 universal worker approach to resident care (such as a certified nursing
			 assistant who provides personal care, socialization services, meal preparation
			 services, and laundry and housekeeping services);
			(6)provide for
			 direct care staffing at a rate that meets applicable Federal and State
			 requirements or that is not less than 4 hours per resident per day, whichever
			 is greater, with direct care staff (including certified nurse assistants) to be
			 onsite, awake, and available within each small-house nursing care home at all
			 times;
			(7)provide for
			 direct nursing care at a rate that meets applicable Federal and State
			 requirements or that is not less than 1 hour per resident per day, whichever is
			 greater, with a nursing staff that is awake and available at each location at
			 all times and that meets or exceeds applicable Federal and State requirements
			 for qualifications, services, and availability;
			(8)provide for any
			 other clinical, operational, management, or facility staff and services as
			 required under applicable Federal and State requirements, with such staff to be
			 available from centralized or distributed locations, including a director of
			 nursing who shall be responsible for oversight of the nursing staff within a
			 site;
			(9)provide for
			 consistent staff assignments and self-directed work teams of direct care
			 staff;
			(10)provide training
			 for all staff involved in the operations of the nursing home (for not less than
			 120 hours for each universal worker and not less than 60 hours for each
			 leadership and clinical team member, to be completed for the majority of the
			 staff before they start to work in a small-house nursing care home) concerning
			 the philosophy, operations, and skills required to implement and maintain
			 self-directed care, self-managed work teams, a noninstitutional approach to
			 life and care in long-term care, appropriate safety and emergency skills,
			 cooking from scratch by the direct care staff and food handling and safety, and
			 other elements required for successful operation of the small-house nursing
			 care home;
			(11)ensure that the
			 percentage of residents in each small-house nursing care home who are
			 short-stay rehabilitation residents does not exceed 20 percent at any time
			 (unless the small-house nursing care home is entirely devoted to providing
			 rehabilitation services), except that a long-term resident transferring back to
			 a small-house nursing care home after an acute episode and who is receiving
			 rehabilitation services for which payment is made under Medicare shall not be
			 counted toward such limitation;
			(12)provide the
			 technical assistance provider with Minimum Data Set (MDS)
			 information and financial data in a timely manner on a monthly basis;
			 and
			(13)consist of a
			 physical environment designed to look and feel like a home, rather than an
			 institution, and that shall—
				(A)be designed to
			 serve as a fully independent, self-sufficient, and disabled accessible house or
			 apartment that is similar to housing available within the immediate surrounding
			 community, with not more than 10 residents within such house or apartment, and
			 that shall only be connected to or share areas that would be generally shared
			 between private homes (such as a driveway) or apartments (such as a lobby or
			 laundry room);
				(B)contain
			 residential-style design elements and materials throughout the home that are
			 similar to those in the immediate surrounding community and that do not use
			 commercial and institutional elements and products (such as a nurses' station,
			 medication carts, hospital or office-type florescent lighting, acoustical tile
			 ceilings, institutional-style railings and corner guards, and room numbering
			 and labeling) unless mandated by authorities with appropriate jurisdiction over
			 the nursing home;
				(C)provide private,
			 single occupancy bedrooms that—
					(i)are
			 shared only at the request of a resident to accommodate a spouse, partner,
			 family member, or friend, and that contains a full private bathroom that
			 includes, at a minimum, a toilet, sink, and accessible shower; and
					(ii)are dually
			 certified for occupancy by a Medicaid or Medicare eligible individual;
					(D)contain a living
			 area where residents and staff may socialize, dine, and prepare food together
			 that provides, at a minimum, a living room seating area, a dining area large
			 enough for a single table serving all residents and not less than 2 staff
			 members, and a full kitchen that is open to the living and dining areas;
				(E)contain ample
			 natural light in each habitable space that is provided through exterior windows
			 and other means, with window areas, exclusive of skylights and clerestories,
			 being a minimum of 10 percent of the area of the room;
				(F)have a
			 life-safety rating that is sufficient to meet State and local standards for
			 nursing facilities, including such provisions of such edition (as specified by
			 the Secretary in regulation) of the Life Safety Code of the National Fire
			 Protection Association as are applicable to nursing homes, appropriately
			 accommodate individuals who cannot evacuate the small-house nursing care home
			 without assistance, and satisfy applicable requirements under the Americans
			 with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.); and
				(G)contain built-in
			 safety features to allow all areas of the small-house nursing care home to be
			 accessible to residents during the majority of the day and night.
				4.Establishment of
			 community integrated nursing care homes demonstration program
			(a)In
			 generalThe Secretary shall establish the CINCH demonstration
			 program to test the viability of multiple small-house nursing care homes that
			 are embedded within residential neighborhoods and collectively certified to
			 provide services through a single eligible operating entity in order to reduce
			 administrative costs and provide related cost savings to the Medicare and
			 Medicaid programs.
			(b)Duration and
			 scope
				(1)DurationThe
			 Secretary shall conduct the CINCH demonstration program for a period of 5
			 years.
				(2)ScopeThe
			 Secretary shall select not more than 6 sites (as described in subsection
			 (c)(2)) to participate in the CINCH demonstration program, with each site to be
			 operated by a different eligible operating entity (as described under section
			 5(b)), with not less than 2 sites to be located in rural areas.
				(c)Structure of
			 demonstration program
				(1)Eligible
			 operating entity
					(A)In
			 generalEach site shall be operated by a single eligible
			 operating entity under the entity's nursing home license and provider
			 certification, with such entity to be responsible for management,
			 administration, and oversight of all small-house nursing care homes within the
			 site.
					(B)EntitiesFor
			 purposes of this Act, an eligible operating entity shall be—
						(i)a
			 skilled nursing facility (as defined in section 1819(a) of the Social Security
			 Act (42 U.S.C. 1395i–3(a)));
						(ii)a
			 nursing facility (as defined in section 1919(a) of the Social Security Act (42
			 U.S.C. 1396r(a))); or
						(iii)an entity that
			 has applied for certification pursuant to Federal, State, and local
			 requirements for operation of a skilled nursing facility or nursing facility,
			 provided that—
							(I)the proposal
			 submitted by the entity pursuant to section 5(b) includes a plan for
			 certification that has been determined by the technical assistance provider to
			 be feasible and likely to result in certification by the State; and
							(II)the entity
			 receives such certification not later than 24 months after selection by the
			 technical assistance provider (as described in section 5(b)).
							(C)Relationship to
			 nursing care homes within siteA facility that has been
			 designated as the eligible operating entity—
						(i)shall not be
			 considered to be small-house nursing care home for purposes of site and
			 location requirements under this section; and
						(ii)shall not be
			 subject to requirements for small-house nursing care homes under section
			 3.
						(2)Site
					(A)In
			 generalA site shall consist of—
						(i)not
			 less than 2 locations (as described in paragraph (3)); and
						(ii)not less than a
			 total of 4 small-house nursing care homes (as described in section 3) and not
			 greater than a total of—
							(I)in rural areas
			 (or a site that encompasses a rural area), 12 small-house nursing care homes;
			 or
							(II)in urban or
			 suburban areas, 24 small-house nursing care homes.
							(B)Distances
			 between locations within a siteDistances between locations
			 within a site may vary based upon market demand and availability, with maximum
			 distances between locations to be established by the eligible operating entity
			 based upon the ability of such entity to—
						(i)deliver required
			 services and supervision in a timely and appropriate manner; and
						(ii)subject to
			 subsection (f), meet all applicable statutory and regulatory requirements for
			 operation of a nursing home.
						(3)Location
					(A)In
			 generalEach location shall consist of not greater than 2
			 small-house nursing care homes.
					(B)Adjoining
			 parcelsA location shall—
						(i)consist of a
			 single parcel of land or multiple adjoining parcels of land; and
						(ii)be
			 separate from any other location and operate on a non-adjoining parcel of land
			 from such location.
						(d)Continuation of
			 treatment as single providerThe Secretary shall develop a
			 process to allow a site, following the 5-year period for the CINCH
			 demonstration program, to continue operation through a single operating entity
			 and receive certification as a single provider for purposes of Medicare and
			 Medicaid, including provisions to permit such continuation following a change
			 in ownership of a participating small-house nursing care home.
			(e)Priority for
			 certification of complianceFor purposes of certifying compliance
			 of nursing homes with Federal participation requirements under Medicare and
			 Medicaid, the Secretary shall give priority to the review and certification of
			 any nursing homes participating in the CINCH demonstration program.
			(f)Waiver
			 authorityThe Secretary may waive such requirements of titles XI,
			 XVIII, and XIX of the Social Security Act as may be necessary to carry out the
			 CINCH demonstration program and shall develop a process that permits sites to
			 be certified and reimbursed under Medicare and Medicaid.
			5.Selection
			(a)Technical
			 assistance provider
				(1)In
			 generalNot later than 90 days after the date of enactment of
			 this Act, the Secretary, through a request for proposal process, shall select a
			 technical assistance provider that shall be responsible for—
					(A)selecting,
			 assisting, and evaluating the performance of eligible operating entities (as
			 described under subsection (b)); and
					(B)ensuring that
			 small-house nursing care homes satisfy the requirements described in section
			 3.
					(2)Minimum
			 requirementsIn selecting the technical assistance provider, the
			 Secretary shall ensure that such organization—
					(A)is a national
			 not-for-profit organization that is in good standing;
					(B)has a consistent,
			 clearly articulated, and research-based model for operation of small-house
			 nursing care homes;
					(C)has not less than
			 10 years of experience in providing development, operation, regulatory, policy,
			 and financial consulting services to clients or partners seeking to innovate
			 the provision of long-term care;
					(D)has demonstrated
			 a successful process and record (for not less than 4 years) for selection and
			 assistance of multiple organizations in implementation of a small-house nursing
			 care home model, including development, operations, and staff training;
					(E)has established
			 curricula for training of leadership, clinical, and direct care staff;
					(F)has demonstrated
			 capacity, through its own resources and consultants, to—
						(i)collect MDS
			 information and financial data from eligible operating entities; and
						(ii)benchmark and
			 analyze such financial data on not less than a quarterly basis;
						(G)has the ability
			 to administer the CINCH demonstration program without additional funding from
			 Federal, State, or local governmental sources;
					(H)agrees to provide
			 technical assistance services to eligible operating entities for a fee that is
			 not greater than its usual and customary fee for such services; and
					(I)agrees to
			 maintain a provider network for small-house nursing care homes participating in
			 the CINCH demonstration program for a fee that is not greater than its usual
			 and customary fee for such services.
					(3)PreferencesIn
			 selecting the technical assistance provider, the Secretary shall give
			 preference to an organization that has demonstrated experience in related
			 business activities, including community-based care models, health care
			 financing, and demonstration programs.
				(b)Eligible
			 operating entity
				(1)In
			 generalSelection of eligible operating entities shall be
			 determined by the technical assistance provider through a request for proposal
			 process on a continual basis.
				(2)Minimum
			 requirementsAn eligible operating entity seeking to participate
			 in the CINCH demonstration program shall be required to—
					(A)commit to
			 maintaining the small-house nursing care home requirements described under
			 section 3 and permit the technical assistance provider to conduct periodic
			 evaluations to ensure adherence to such requirements;
					(B)maintain
			 membership in a small-house nursing care home provider network that is
			 maintained by the technical assistance provider; and
					(C)subject to
			 paragraph (3)(B), ensure that not less 30 percent of the total capacity
			 developed under the CINCH demonstration program within the site, based on the
			 annual average for such site, is provided to residents that are receiving
			 nursing home benefits under Medicaid, with any remaining capacity to be made
			 available to any individual seeking nursing home services (including
			 individuals eligible for Medicare, privately insured individuals, or
			 individuals paying for their own care).
					(3)Additional
			 considerationsFor purposes of selecting eligible operating
			 entities to participate in the CINCH demonstration project, the technical
			 assistance provider shall take into consideration—
					(A)the level and
			 extent of services that will be provided to residents by each small-house
			 nursing care home within the site, including whether such services are
			 sufficient to respond to the changing needs of residents as they advance in age
			 and thereby permit them to continue to reside in the home; and
					(B)whether an entity
			 commits to a percentage of total capacity within the site to residents that are
			 receiving nursing home benefits under Medicaid that is higher than the minimum
			 percentage of total capacity described in paragraph (2)(C).
					6.No additional
			 paymentThe technical
			 assistance provider, as well as any eligible operating entities and
			 participating small-house nursing care homes, shall not receive any additional
			 payment or reimbursement under Medicare or Medicaid based upon their
			 participation in the CINCH demonstration program.
		7.Evaluation and
			 report
			(a)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, the technical assistance provider shall evaluate the performance of
			 each of the sites participating under the CINCH demonstration program and shall
			 submit to the Secretary a report containing the results of such
			 evaluation.
			(b)Evaluation
			 requirementsThe evaluation described in subsection (a) shall
			 include an analysis of—
				(1)not less than 12
			 months of MDS information and financial data from at least 10 small-house
			 nursing care homes; and
				(2)results from
			 focus groups or surveys regarding health outcomes for residents and program
			 costs.
				(c)Testing and
			 expansion through the Center for Medicare and Medicaid
			 InnovationNot later than 6 months after receiving the report
			 submitted under subsection (a), the Secretary shall, through the Center for
			 Medicare and Medicaid Innovation established under section 1115A of the Social
			 Security Act (42 U.S.C. 1315A), perform an evaluation (as described in
			 subsection (b)(4) of such section) of the CINCH demonstration program and,
			 pursuant to the requirements under subsection (c) of such section, determine
			 whether an expansion of the CINCH demonstration program is appropriate.
			
